             Case 2:18-cr-00217-RSM Document 611 Filed 10/09/20 Page 1 of 3




 1                                                       The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
      UNITED STATES OF AMERICA,
10
                                                      NO. CR18-217 RSM
11                             Plaintiff,
12
                          v.                          ORDER CONTINUING TRIAL DATE
13
      1.  BRADLEY WOOLARD,
14
      3.  ANTHONY PELAYO,
15        a/k/a Raymond Jones
      5. ROBERT TABARES,
16
      8. TIMOTHY MANTIE,
17    9. JEROME ISHAM,
      11. JOSE FELICIANO LUGO,
18
19                                  Defendants.
20
21          THE COURT, having held a Status Conference on October 8, 2020 and on August
22 21, 2020, and considered the remarks and objections of counsel at both Status
23 Conferences, and considering General Orders 01-20 through 15-20 for the United States
24 District Court for the Western District of Washington, which address measures to reduce
25 the spread and health risks from COVID-19, all of which are incorporated herein by
26 reference, hereby FINDS as follows:
27
28   U.S. v. Woolard, et al. / CR18-217 RSM                             UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Order - 1                                                           SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
             Case 2:18-cr-00217-RSM Document 611 Filed 10/09/20 Page 2 of 3




 1          1.      In light of the ongoing recommendations made by the Centers for Disease
 2 Control and Prevention (CDC), the State of Washington, and Public Health for Seattle
 3 and King County regarding social distancing measures required to stop the spread of this
 4 disease, and necessary to ensure the health and safety of all participants, it is not possible
 5 at this time to proceed with a jury trial.
 6          2.      Further, because of the recommendations that individuals at higher risk of
 7 contracting this disease –including individuals with underlying health conditions,
 8 individuals age 60 and older, and individuals who are pregnant – avoid large groups of
 9 people, at this time, it would be difficult, if not impossible, to get a jury pool that would
10 represent a fair cross section of the community.
11          3.      The nature and complexity of this particular case, which, at present,
12 involves five defendants, seven defense counsel, and three Assistant United States
13 Attorneys, would involve a trial of several weeks, and would require several dozen
14 individuals gathered together in the trial courtroom.
15          As a result, the failure to grant a continuance of the trial date in this case would
16 likely result in a miscarriage of justice, and would be detrimental to the health and safety
17 of all participants, including the defendants, jurors, and all others who would be present
18 in the courtroom during trial. Pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice
19 served by continuing the trial in this case outweighs the best interest of the public and the
20 defendants to a speedy trial.
21          1.      IT IS ORDERED that the period of time from June 8, 2020, up to and
22 including June 21, 2021, shall be excludable time pursuant to 18 U.S.C. § 3161.
23          IT IS FURTHER ORDERED that:
24          2.      Trial in this matter is continued to June 21, 2021.
25
26
27
28   U.S. v. Woolard, et al. / CR18-217 RSM                                   UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     Order - 2                                                                 SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
             Case 2:18-cr-00217-RSM Document 611 Filed 10/09/20 Page 3 of 3




 1          3.      All deadlines set forth in the Scheduling Order of July 13, 2020 (Dkt. 389)
 2 are continued, consistent with that Scheduling Order.
 3
 4          DONE this 9th day of October, 2020.
 5
 6
 7
 8
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
 9
10
11
   Presented by:
12
   s/Mike Lang, for
13 MIKE LANG
   KARYN JOHNSON
14
   WILL DREHER
15 Assistant United States Attorneys
16
17
18
19
20
21
22
23
24
25
26
27
28   U.S. v. Woolard, et al. / CR18-217 RSM                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     Order - 3                                                              SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
